Citation Nr: 1208028	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  09-46 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tooth number 19.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for reactive airway disease.

4.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine.

5.  Entitlement to an initial evaluation in excess of 10 percent for neuropathy and sciatica of the left lower extremity.

6.  Entitlement to an initial evaluation in excess of 10 percent for neuropathy and sciatica of the right lower extremity.

7.  Entitlement to an initial evaluation in excess of 10 percent for gastroesophageal reflux disease.

8.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a sprain of the right wrist.

9.  Entitlement to an initial compensable evaluation for degenerative disc disease of the cervical spine.

10.  Entitlement to an initial compensable evaluation for chondromalacia of the right knee.

11.  Entitlement to an initial compensable evaluation for chondromalacia of the left knee.

12.  Entitlement to an initial compensable evaluation for residuals of a tendon tear of the left fourth digit.

13.  Entitlement to an initial compensable evaluation for ulnar neuritis of the right hand.

14.  Entitlement to an initial compensable evaluation for hearing loss in the left ear.

15.  Entitlement to an initial compensable evaluation for hypertension.

16.  Entitlement to an initial compensable evaluation for actinic keratosis.

17.  Entitlement to an initial compensable evaluation for carpal tunnel syndrome of the left hand.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from April to July 1979, November 1990 to November 1991, January 2003 to March 2004, and from September 2004 to June 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February and March 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for tooth number 19, diabetes mellitus and reactive airway disease.  The rating decisions also granted service connection for the remaining claims, and assigned the evaluations now in effect.  The Veteran has disagreed with the assigned ratings, and with the denials of service connection.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record shows the Veteran had multiple periods of service, to include several during the Persian Gulf War.  A September 2007 memorandum from the RO notes that the service treatment records are unavailable.  It is not clear whether an attempt was made to procure the records from each of the Veteran's periods of service.  The Board notes that some service treatment records have been associated with the claims folder.

The Veteran asserts he had no pulmonary problems prior to service.  On VA examination of the lungs in February 2008, the Veteran asserted that in 1991, while on active duty in the Persian Gulf, he developed hemoptysis and dyspnea and was told he had pneumonia.  He claims he was treated with antibiotics and returned to duty.  He states he was quarantined on one occasion when it was believed he had tuberculosis.  Upon his return to the United States, he maintains he was hospitalized at Ft. Eustis for an evaluation of multiple problems, including respiratory complaints.  The available service treatment records show references to reactive airway disease.  The Board acknowledges that following the February 2008 VA examination, the examiner stated the Veteran's pulmonary symptoms were totally non-specific and that some (perhaps most) of his exertional dyspnea was due to morbid obesity and deconditioning.  The examiner added the physical examination was normal, as were chest X-rays and pulmonary function tests.  He concluded that other than sleep apnea (for which service connection has been established), the available data did not allow for any other pulmonary diagnosis.

The Veteran also claims that he broke a tooth during service.  He states he was in a car crash in Kuwait in 1991.  During the hearing, he testified that the tooth broke off at the gum line and that the remaining bone was removed at MacDill while he was still in service.  Service dental records disclose he was treated for tooth number 19 in June 1991.  

With respect to the claim for service connection for diabetes mellitus, the Veteran asserts he was told he was pre-diabetic at the time of the retirement examination, and was advised to change his diet.  On the retirement examination in June 2005, the endocrine system was evaluated as normal.  A urinalysis was negative for albumin and sugar.  A laboratory study revealed glucose was 109mg/dl (with a normal range from 70-110).  

VA outpatient treatment records disclose it was in April 2007 that the Veteran had elevated glucose.  His glucose was again elevated in July 2007, and the diagnosis was diabetes mellitus.

The Veteran also claims that his service-connected disabilities have increased in severity.  He reports that he has been treated at a VA facility for these problems since the most recent VA examinations in February 2008.  The United States Court of Appeals for Veterans Claims has held that where the veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. at 632.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request he provide the names, addresses, and dates of treatment of all medical providers, VA and private, from whom he has received treatment for all claimed disabilities.  After securing the necessary authorizations for release of this information, the RO/AMC should seek to obtain copies of all treatment records referred to by the Veteran.  The Veteran should also be requested to provide more specific dates concerning his hospitalization at Ft. Eustis in 1991. 

2.  Contact the National Personnel Records Center and attempt to obtain all service treatment records and the service dental records.  A specific request should be made to obtain the report of the Veteran's hospitalization at Fort Eustis in 1991.

3.  Based on the information received, the RO/AMC should conduct any development deemed appropriate, to include scheduling VA examinations.  If a VA examination is scheduled for the claims for service connection, if an examination is conducted, the examiner should provide an opinion regarding whether it is at least as likely as not that the claimed disability is related to service.  The rationale for any opinion must be set forth.  The claims folder should be made available to the examiner in conjunction with the examination and the reports must indicate that such a review was undertaken.

4.  Schedule appropriate VA examinations, including neurological, gastrointestinal, cardiovascular, dermatology, and audiometric, to determine the nature and severity of the Veteran's service-connected disabilities.  The orthopedic examiner should comment on any functional impairment due to pain and the pathology associated with pain should be described.  With respect to the subjective complaints of pain, the orthopedic examiner should be requested to specifically comment on whether pain is visibly manifested on movement of the joints, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected disability and the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to the service-connected disability.  Complete rationales for any opinions rendered must be provided.  The claims folder must be reviewed in conjunction with all examinations conducted, and the examination report must reflect that such a review was performed.

5.  The Veteran must be advised of the importance of reporting to any VA examinations scheduled and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).  A copy of the notification letter sent to the Veteran informing him of the date, time, and location of the examination(s) must be included in the claims folder and must reflect that it was sent to the Veteran's last known address of record.  If the notification is returned as undeliverable, this must also be included in the claims folder.

6.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claims may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


